DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 03/04/2021.
Claims 1, 5, 7, 11, 13 and 17 has been amended.
Claims 3-4, 9-10 and 15-16 has been cancelled.
 Claims 1-2, 5-8, 11-14 and 17-18 are pending for examination.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira et al. (US 2010/0004005).
Regarding claim 1: Pereira disclose a method of monitoring a user, the method comprising:
( [0044]: "a user may set reminders”; [0076] - [0081]) from a first user device (“10”; “110”), the reminder request requesting an alarm ("reminder", “notification", "alarm”, "alert", "email", "text message") to activate on the first user device when the first user-device is within a selected distance ([0044]; "a radius"; [0071]: "within a certain proximity"; [0082]: "predetermined distance"; Fig. 6: "154", "156") of a second user device ([0046]; the device carried by the "second party"; "150", "152" in Fig. 6 and the corresponding text);
detecting a first current position of the first user device ( [0044]; [0082]);
detecting a second current position of the second user device ( [0046]; [0082]);
determining a distance between the first current position and the second current position ([0046] and [0082]);
determining whether the distance is less than or equal to
the selected distance ([0071]: "within a certain proximity"); and
activating an alarm ([0044]; [0083]-[0087]) on the first user device when the distance is less than or equal to the selected distance,
wherein the reminder request comprises at least one of:
a time reminder parameter (Availability data may also reflect the availability of a user as defined by, for example, an electronic calendar storing appointments and indicating that the user is available/unavailable during a certain time period.), and wherein the time ([0088]); or 
a location reminder parameter, and wherein the location reminder parameter restricts the alarm to only active when the distance is less than or equal to the selected distance, the first current position is within the location reminder parameter, and the second current position is within the location reminder parameter.

Regarding claim 2: Pereira disclose the method of claim 1, further comprising:
displaying reminder details of the reminder request on the first user device when the distance is less than or equal to the selected distance ([0083]).

Regarding claim 5: Claim 5 further defined an alternative option of claim 1 (the location reminder parameter). Since the rejection is based on teaching the other alternative (the time reminder parameter), then claim 5 is also rejected.

Regarding claim 6: Pereira disclose the method of claim 1, further comprising:
([0044]-[0045]).

Regarding claim 7: Pereira disclose a reminder system comprising:
a processor (Fig. 2, item 126); and
a memory (Fig. 2, item 128) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations ([0098]-[0100]), the operations comprising:
receiving a reminder request ( [0044]: "a user may set reminders”; [0076] - [0081]) from a first user device (“10”; “110”), the reminder request requesting an alarm ("reminder", “notification", "alarm”, "alert", "email", "text message") to activate on the first user device when the first user-device is within a selected distance ([0044]; "a radius"; [0071]: "within a certain proximity"; [0082]: "predetermined distance"; Fig. 6: "154", "156") of a second user device ([0046]; the device carried by the "second party"; "150", "152" in Fig. 6 and the corresponding text);
detecting a first current position of the first user device ( [0044]; [0082]);
detecting a second current position of the second user device ( [0046]; [0082]);
([0046] and [0082]);
determining whether the distance is less than or equal to
the selected distance ([0071]: "within a certain proximity"); and
activating an alarm ([0044]; [0083]-[0087]) on the first user device when the distance is less than or equal to the selected distance.

Regarding claim 8: Claim 8 is rejected for the same reasons of claim 2.
Regarding claim 11: Claim 11 is rejected for the same reasons of claim 5.
Regarding claim 12: Claim 12 is rejected for the same reasons of claim 6.
Regarding claim 13: Claim 13 is rejected for the same reasons of claim 7.
Regarding claim 14: Claim 14 is rejected for the same reasons of claim 2.
Regarding claim 17: Claim 17 is rejected for the same reasons of claim 5.
Regarding claim 18: Claim 18 is rejected for the same reasons of claim 6.

Response to Arguments
03/04/2021 have been fully considered but they are not persuasive. Applicant argue in substance:
Applicant argue that “ The notifications in Pereira are therefore not restricted to be only sent when a current time is about equal to a time reminder, but are instead only restricted based on a current state of the second user”.
Examiner respectfully disagrees: While the notification of Pereira does in fact take into consideration the “availability” (hence current state) of the user, as disclose by paragraph 0088 of Pereira, and as admitted by the applicant, explains how availability data is used alongside the relative distance data to determine whether to send the notification in Pereira. Said availability is define for example, an electronic calendar storing appointments and indicating that the user is available/unavailable during a certain time period. Therefore, based on a time set by the calendar, the notification will be restricted.
The rest of the argument is based on the teaching of Liu and an alternative option as written in the claims (location parameter reminder). In view of the instant set of claims and rejection relies on the other alternative (time reminder parameter). Said argument does not need to be address as final rejection does not rely in said alternative.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689